UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6524


STANFORD T. ALLEN, JR.,

                   Petitioner - Appellant,

             v.

DAVID BALLARD, Warden,

                   Respondent – Appellee,

             and

THOMAS L. MCBRIDE, Warden,

                   Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:06-cv-00597)


Submitted:    September 24, 2009               Decided:   December 8, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanford T. Allen, Jr., Appellant Pro Se.                    Robert David
Goldberg, OFFICE OF THE ATTORNEY GENERAL OF                WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanford T. Allen, Jr., appeals the district court’s

order granting summary judgment in favor of the Respondent on

his   28     U.S.C.    § 2254      (2006)   petition.          The    district   court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2006).              The magistrate judge recommended that

relief be denied and advised Allen that failure to file timely

objections to this recommendation could waive appellate review

of    a    district    court       order    based     upon     the    recommendation.

Despite this warning, Allen failed to object specifically to the

magistrate judge’s recommendation.

              The     timely       filing   of      specific     objections      to    a

magistrate      judge’s       recommendation        is    necessary      to   preserve

appellate review of the substance of that recommendation when

the       parties     have     been     warned       of   the        consequences     of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Allen

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                    Accordingly, we deny

leave to proceed in forma pauperis, deny Allen’s motion for a

certificate of appealability, and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are   adequately    presented       in    the    materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3